Exhibit 99.1 NEWS RELEASE Contacts: Michael Lacovara, Chief Executive Officer (212) 356-0513 Financial Dynamics Julie Prozeller / Hannah Sloane 212-850-5600 Rodman & Renshaw Capital Group, Inc. Announces Financial Results for the Second Quarter 2008 Reports Record Second Quarter Revenue, up 95% Sequentially New York, NY, August 12, 2008  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced its results for the second quarter ended June 30, 2008. Total revenue for the quarter was $29.5 million, representing an increase of 95% from $15.2 million in the first quarter of 2008. The Company reported net income of $6.0 million, or $0.18 per share, for the quarter, compared to net income of $1.1 million, or $0.03 per share, for the first quarter of 2008. The Company reported net income on a non-U.S.
